

116 HR 911 IH: Saracini Enhanced Aviation Safety Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 911IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Fitzpatrick (for himself, Mr. Gottheimer, Mr. Carson of Indiana, Mr. King of New York, Mr. Bergman, Mr. Cook, Mr. Lipinski, Mr. Posey, Mr. Brendan F. Boyle of Pennsylvania, Mr. Bacon, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the installation of secondary cockpit barriers on existing aircraft, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Saracini Enhanced Aviation Safety Act of 2019. 2.Installation of secondary cockpit barriers on existing aircraft (a)In generalNot later than 18 months after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order requiring installation of a secondary cockpit barrier on each covered aircraft.
 (b)Covered aircraftIn this section, the term covered aircraft means a commercial aircraft operating under the provisions of part 121 of title 14, Code of Federal Regulations.
			